                                                                  Case 4:20-cv-00810-HSG Document 40 Filed 05/14/20 Page 1 of 2




                                                        1 David C. Romyn (Bar No. 144602)
                                                          NIDA & ROMYN, P.C.
                                                        2 A Professional Law Corporation
                                                          1900 Avenue of the Stars, Suite 650
                                                        3 Los Angeles, California 90067
                                                          Telephone:    (310) 286-3400
                                                        4 dromyn@nidaromyn.com

                                                        5 Attorneys for Defendant,
                                                          RUDOLPH & SLETTEN, INC.
                                                        6

                                                        7                                  UNITED STATES DISTRICT COURT

                                                        8                              NORTHERN DISTRICT OF CALIFORNIA

                                                        9
                                                         NATIONAL UNION FIRE INSURANCE                          Case No.: 4:20-cv-00810-HSG
                                                      10 COMPANY OF PITTSBURGH, PA and
                                                         LEXINGTON INSURANCE COMPANY,                           Assigned for All Purposes to:
                                                      11                                                        Judge Haywood S. Gilliam, Jr.
                     A PROFESSIONAL LAW CORPORATION
NIDA & ROMYN, P.C.




                                                                   Plaintiffs,
                                                      12
                                                              v.                                                [PROPOSED] ORDER GRANTING
                                                      13                                                        STIPULATION TO EXTEND RUDOLPH
                             www.nidaromyn.com




                                                                                                                & SLETTEN, INC.’S TIME TO RESPOND
                                (310) 286-3400




                                                         RUDOLPH and SLETTEN, INC. and B.T.
                                                      14 MANCINI CO., INC.,                                     TO OPPOSITION TO MOTION TO STAY
                                                      15                     Defendants.                        Action Filed:          February 3, 2020
                                                                                                                Trial Date:            None Set
                                                      16

                                                      17                                           [PROPOSED] ORDER
                                                      18              In accordance with Civil Local Rules 6-1(b), 6-2, and 7-12, and having reviewed the written
                                                      19 Stipulation entered into by the parties extending Defendant Rudolph & Sletten, Inc.’s (“Defendant”)

                                                      20 time to respond to Plaintiffs National Union Fire Insurance Company of Pittsburgh, PA and

                                                      21 Lexington Insurance Company (collectively “Plaintiffs”) Opposition to Defendant’s Motion to Stay,

                                                      22 and Declaration of David C. Romyn in support thereof,

                                                      23              IT IS HEREBY ORDERED THAT:
                                                      24              1.     The Stipulation to extend Defendant’s time to respond to Plaintiffs’ Opposition to
                                                      25 Defendant’s Motion to Stay is granted.

                                                      26              2.     Defendant’s Reply to Plaintiff’s Opposition to Defendant’s Motion to Stay is now
                                                      27 due May 15, 2020.

                                                      28 / / /
18.4-47                                                                                                                        Case No. 4:20-cv-00810-HSG
Proposed                                        Order       for
                                                                  [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO OPPOSITION TO
Stipulation to Extend R&S
                                                                                                  MOTION TO STAY
                                                                  Case 4:20-cv-00810-HSG Document 40 Filed 05/14/20 Page 2 of 2




                                                        1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                        2

                                                        3
                                                                         5/14/2020
                                                              DATED: _________________                         _____________________________________
                                                        4
                                                                                                               HONORABLE HAYWOOD S. GILLIAM,
                                                                                                               Honorable Haywood S. Gilliam, Jr,
                                                        5 JR.
                                                                                                               United States District Judge
                                                        6

                                                        7

                                                        8

                                                        9

                                                      10

                                                      11
                     A PROFESSIONAL LAW CORPORATION
NIDA & ROMYN, P.C.




                                                      12

                                                      13
                             www.nidaromyn.com
                                (310) 286-3400




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
18.4-47                                                                                                                        Case No. 4:20-cv-00810-HSG
                                                                                                           2
Proposed                                        Order       for
                                                                  [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO OPPOSITION TO
Stipulation to Extend R&S
                                                                                                  MOTION TO STAY
